Citation Nr: 1010525	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  08-21 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shabnam Keyvan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
October 1968.  He is the recipient of the Combat Infantryman 
Badge.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  

In October 2009, the appellant testified during a video 
conference hearing before the undersigned Veterans Law Judge 
(VLJ), who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is 
rendering the determination in this case.  A transcript of 
the hearing testimony is in the claims file.  


FINDINGS OF FACT

The Veteran's tinnitus is causally or etiologically related 
to his military service.

CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the 
Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

II.	Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish direct service connection 
for a disorder, there must be (1) medical evidence of the 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) 
(citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for tinnitus.  

The Veteran contends that he suffers from tinnitus due to 
exposure to acoustic trauma during his years of active 
service.  The Veteran's DD Form 214 reflects that his 
military occupational specialty was Infantryman and he was 
awarded the Combat Infantryman Badge, the Vietnam Service 
Medal and the National Defense Service Medal for his service 
in Vietnam.  

Based on his October 1966 pre-induction Report of Medical 
History, the Veteran had suffered from ear infections and ear 
difficulties since his childhood and it was noted that he had 
or had had ear, nose and throat trouble, running ears, and 
sinusitis prior to his enlistment.  The October 1966 clinical 
evaluation of his ears and drums was shown to be normal and 
audiometric testing reflected normal hearing.  Health records 
dated from March 1967 to October 1967 indicate the Veteran 
was seen a number of times at sick call due to an ear 
infection, or complaints of ear trouble and ear pain.  A 
February 1968 sick call report indicates the Veteran was 
diagnosed with bilateral otitis externa and a March 1968 
treatment record shows he continued to suffer from ear 
difficulties.  At his September 1968 separation examination, 
the clinical evaluation of his ears and drums was shown to be 
normal and the audiological evaluation of his hearing 
reflected normal results.  

In his March 2007 claim and his April 2008 Notice of 
Disagreement (NOD), the Veteran asserts that he suffers from 
tinnitus as a result of his combat related experiences and 
his exposure to acoustic trauma while in the military.  In 
particular, in his NOD, the Veteran claims that his 
disability arose from being within close proximity of a land 
mine explosion.  In his July 2008 substantive appeal, the 
Veteran states that he was injured by a land mine explosion 
and has sought treatment for ringing in his ears but "was 
told to live with it" and that nothing could be done about 
it.  These assertions are further bolstered by the Veteran's 
testimony during his video conference hearing in November 
2009.  During the hearing, the Veteran explained that he had 
extensive noise exposure even during training and some of his 
in-service duties included training with small arms fire, 
rocket fire and hand grenades.  In particular, the Veteran 
attributed the cause of his tinnitus to a land mine explosion 
which took place in April 1968 while he was on patrol in 
Vietnam.  The Veteran further stated that he was in close 
proximity to seven separate the land mine explosions during 
the course of his military career, and that he sustained 
injuries twice.  The evidence of record reflects that the 
Veteran did in fact sustain shell fragment wounds from a land 
mine explosion while in Vietnam in April 1968.  Specifically 
the Veteran sustained and was service-connected for multiple 
shell fragment wounds to his arms, right leg, chest, and 
thigh.  The Board concedes that the Veteran, who received the 
Combat Infantryman Badge, was exposed to acoustic trauma in 
service.  See 38 C.F.R. § 3.304(d).  After separation, the 
Veteran worked as a carpet installer and as a machinist with 
ear protection.  He also reported occasional recreational 
noise from deer hunting and snow mobiles.  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).

The Board finds that the Veteran's statements in this case 
are credible. Furthermore, the Board notes that tinnitus is 
subjective, and the kind of condition to which lay testimony 
is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
at 469; see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 
(1991) ("Although interest may affect the credibility of 
testimony, it does not affect competency to testify.").  
Given these definitions, the Board finds that the Veteran is 
competent to relate a history of noise exposure during 
service as well as in-service and post-service tinnitus.  

The Veteran was afforded a VA examination in November 2007 in 
which he reported to the audiologist that he had been 
experiencing constant bilateral tinnitus since military 
service.  The Veteran described his tinnitus as a high-
pitched buzzing or ringing sound stating that it interferes 
with his ability to understand conversations.  Upon 
conducting an audiological examination of the Veteran, and 
reviewing his claims file and medical history, the 
audiologist diagnosed the Veteran with bilateral hearing loss 
and tinnitus but concluded that it is more likely than not 
that these disabilities are due to his history of 
occupational noise exposure in civilian life.  The physician 
appears to have based his opinion on the fact that there are 
no noted complaints of tinnitus in the Veteran's service 
treatment records after the April 1968 land mine explosion, 
and that the Veteran's audiometric evaluation was normal upon 
separation.  In addition, it appears the VA examiner's 
opinion predominantly focused on the Veteran's history of ear 
infections and the causal relationship between said ear 
infections and service.  

The Board finds that the VA examiner did not rely on a 
complete consideration of the facts given that the Veteran is 
competent to report experiencing tinnitus subsequent to the 
land mine explosions.  The examiner does not appear to have 
given much weight to the Veteran's account of his in-service 
exposure to acoustic trauma, that he is service-connected for 
shell fragment wounds as a result, and that he received a 
Combat Infantryman Badge for his period of active service.  
In addition, the VA examiner failed to take into account the 
Veteran's credible post-service assertions that he sought 
treatment for the ringing in his ears but was told to live 
with it and that nothing that could be done about it.  The 
Board concludes that the November 2007 VA examiner's 
statement is of limited probative value to the extent that he 
based his etiological opinion on an incomplete recitation of 
the facts of the Veteran's in-service exposure to acoustic 
trauma and his credible and consistent post-service 
complaints of continuity of tinnitus symptomatology.  

In sum, the Veteran has described chronic ringing in his ears 
since active service and such ringing has been diagnosed as 
tinnitus by competent medical professionals.  The Veteran is 
competent to describe his experience of buzzing and ringing 
in the ears during and after service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002) (providing that ringing in 
the ears is capable of lay observation).  The Board concedes 
that the Veteran was exposed to acoustic trauma in service 
and finds his assertion that he has suffered from tinnitus 
since the April 1968 land mine explosion to be credible.  The 
Board gives significant weight to the Veteran's statements in 
light of his Combat Infantryman Badge and service-connected 
shell fragment wounds.  While the VA examiner opined that 
there was not a causal connection, this opinion was based on 
a limited and incomplete consideration of the facts.  When 
considering the medical evidence and documentation of the 
Veteran's duties in service and his in-service exposure, the 
Board finds that the evidence is in at least equipoise as to 
whether the Veteran's current chronic tinnitus is 
etiologically related to his active service.  Upon resolution 
of all reasonable doubt in the Veteran's favor, the Board 
concludes that service connection is warranted for chronic 
tinnitus.



ORDER

Service connection for tinnitus is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


